Citation Nr: 1500863	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for left knee damage.

2.  Entitlement to service connection for a left ankle sprain.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for a broken finger.

5.  Entitlement to service connection for a right shoulder condition.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty for nearly 20 years, however the only service treatment records currently associated with the Veteran's file concern his 1980 entrance examination.  Other than noting there were no additional service treatment records on file, there is no explanation for the nearly 20 years of missing service treatment records.  Although the Veteran reported in-service treatment at various locations, if no more service treatment records are available, that should be formally documented.  

As to post service treatment, according to the Veteran's original application for benefits, he reported he received care at Clark Air Base in the Philippines, Peterson Air Force Base Hospital and at Ft. Huachuca, Arizona between 2000 and 2007.  These facilities should be contacted in an effort to obtain relevant records.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service injuries and his post-service symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain any available records of the Veteran's treatment from Peterson Air Force Base, Clark Air Base, and Ft. Huachuca, Arizona Medical Facilities from 2000 to 2007, or the places to which such records would be retired.  Efforts to obtain these records must continue until they are acquired or it is reasonably certain that they do not exist or that further efforts would be futile.  All efforts to locate the Veteran's records should be documented in the Veteran's file as well as any responses received.

3.  Make another attempt to obtain the Veteran's service treatment records from the appropriate repositories.  Efforts to obtain these records must continue until they are acquired or it is reasonably certain that they do not exist or that further efforts would be futile.  All efforts to locate the Veteran's records as well as any conclusions as to their availability should be documented.

4.  Ask the Veteran to identify any places of treatment for the claimed disabilities after his retirement from service.  Records of the identified treatment should be sought.  

5.  After undertaking any additional development as may become indicated, including examining the Veteran, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




